Judgments, Supreme Court, New York County (William Wetzel, J.), rendered May 10, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and upon his guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s challenge to his guilty plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the plea was knowingly, intelligently and voluntarily entered (see, People v Harris, 61 NY2d 9). Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.